This case having come on to be heard upon the transcript of the record and the written briefs and oral argument of counsel for the respective parties, and the same having been duly considered, it appears that the decision of this case depends upon whether or not the chancellor was correct in his conclusions upon the testimony *Page 494 
and evidence in the case, and that inasmuch as such conclusions do not appear to be clearly erroneous, the decree appealed from should be affirmed in accordance with the general rule that the appellate court will not overturn the conclusion reached by the chancellor from the testimony and evidence in the case unless it appears that such conclusion was clearly erroneous.
Affirmed.
ELLIS, C.J., and WHITFIELD, TERRELL, BROWN, BUFORD, and DAVIS, J.J., concur.